DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending in this application. Claims 1-10 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (EP 1742539) in view of Barkan (SU 47494), Mathys et al (WO 2013/007620), and Veal (US 5952022).  
As to claims 1-10, Merrill et al (EP 1742539) teach a method of producing a cheese (fresh curd, mozzarella) for frying applications comprising: controlling a consistency, shape of the cheese upon heating; controlling a degree of oiling off of the cheese; and controlling a desired degree of melting of the cheese while controlling the degree of oiling off of the cheese.  The heating of the cheese is by the method selected from the group consisting of steam and microwave.  A desired temperature ranges from 33°C to 149°C and the desired holding time ranges from 1 min to 15 min. The method comprises denaturing the proteins within a cheese mass. The method comprises holding the cheese at a temperature in the fixed form after heating; followed by cooling, for example, with using a jacket, wherein the medium is water. The cheese is cooled to a desired temperature and is formed into a desired shape and final form of the cheese that can be the same as a starting form of the cheese. The 
	The claim differs as to the type of heat, recitation of inactivating proteolytic enzymes, lipolytic enzymes, and microbial organisms within the cheese.
Barkan discloses the heating of a cheese using an electrically conductive fluid is known (see entire document, especially page 1).
Mathys et al disclose an applied electric field which is comprised of bipolar pulses with a pulse frequency, a pulse delay, and the heating of the cheese utilizes electrodes from stainless steel or titanium are known (see entire document, especially page 18, lines 7-10, Examples 1-2, and the claims).  Mathys et al disclose reduction of microbial load (see page 3).
Veal discloses the inactivation of proteolytic enzymes in cheese (see entire patent, especially claim 1).  Veal discloses a method of inactivating proteases (proteolytic enzymes), lipases (lipolytic enzymes), and microbial organisms in the cheese product comprising heating the cheese to a desired temperature; holding the cheese at a desired temperature for a desired time; and cooling the cheese to a desired temperature; wherein the cheese obtained maintains desirable functional properties for an extended period of time after the treatment application (see column 1 and the claims).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to heat the cheese using an electrically conductive fluid as taught by Barkan in that of Merrill et al because heating using an electrically conductive fluid is conventional in the cheese art.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use an applied electric field as taught by Mathys in that of Merrill et al because the use of an applied electric field is conventional in the cheese art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LAW
March 11, 2022